DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Specification
The disclosure is objected to because of the following informalities:
 On page 19, paragraph 0065 lines 8-9 the phrase “the gas-depleted reservoir fluid receiver 608 and the gas-depleted reservoir fluid discharge communicator 610” should be changed to - - the gas-depleted reservoir fluid receiver 614 and the gas-depleted reservoir fluid discharge communicator 616 - - .  
On page 19, paragraph 0066 lines 4-5 the phrase “the gas-depleted reservoir fluid receiver 608” should be changed to  - - the gas-depleted reservoir fluid receiver 614 - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-5 recite the limitation "the fluid supplying conductor" in line 3.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been recites in claims 3-5 or in claim 1 from which claims 3-5 depend from.
Claims 11-13 recite the limitation "the fluid supplying conductor" in line 3.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been recites in claims 11-13 or in claim 7 from which claims 11-13 depend from.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1,2,6 and 15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saponja et al. 20150075772.
Referring to claims 1 and 15, Saponja discloses a (38) reservoir fluid conducting assembly for disposition within a wellbore string of a wellbore that extends into a subterranean formation, wherein the assembly comprises: an assembly-defined flow diverter counterpart  (38) which is configured to co- operate with a wellbore string-defined flow diverter counterpart (201), of the wellbore string, to define a flow diverter within the wellbore, wherein the flow diverter includes: (i) a reservoir fluid-conducting passage ( interior of element 22) for conducting reservoir fluid, that is received within a downhole wellbore space from the subterranean formation, to a reservoir fluid separation space ( area around element 381) of the wellbore, with effect that a gas-depleted reservoir fluid is separated from the reservoir fluid within the reservoir fluid separation space in response to at least buoyancy forces; and (ii) a gas-depleted reservoir fluid-conducting passage (interior passage of element 38 that leads to pump) for receiving the separated gas-depleted reservoir fluid that is flowing in a downhole direction, and diverting the flow of the received gas-depleted reservoir fluid such that the received gas-depleted reservoir fluid is conducted by the gas-depleted reservoir fluid-conducting passage in the uphole direction; a pump (36) disposed in fluid communication with the gas-depleted reservoir fluid- conducting passage for receiving and pressurizing the gas-depleted reservoir fluid; and a gas-depleted reservoir fluid-producing conductor (12) disposed in fluid communication with the pump for receiving the pressurized gas-depleted reservoir fluid and conducting the pressurized gas-depleted reservoir fluid to the surface; wherein: while the assembly is disposed within 
Referring to claim 2, Saponja discloses the assembly-defined flow diverter counterpart (38) includes: a reservoir fluid-supplying conductor (22); and a gas-depleted reservoir fluid-supplying conductor( conductor of element 38 that leads to pump); the reservoir fluid-supplying conductor (22) defines the reservoir fluid conducting passage of the flow diverter; the assembly-defined flow diverter counterpart and the wellbore string- defined flow diverter counterpart are further co-operatively configured such that, while the flow diverter is defined within the wellbore, an intermediate gas-depleted reservoir fluid-conducting passage ( area at 381) is defined between the assembly-defined flow diverter counterpart and the wellbore string-defined flow diverter counterpart for conducting the separated gas-depleted reservoir fluid from the reservoir fluid separation space to the gas-depleted reservoir fluid-supplying conductor; and the gas-depleted reservoir fluid-supplying conductor is disposed in fluid communication with the pump for supplying the separated gas-depleted reservoir fluid, that has been received via the intermediate gas-depleted reservoir fluid- conducting passage, to the pump; such that the gas-depleted reservoir fluid-conducting passage includes the intermediate gas-depleted reservoir fluid-conducting passage and the gas-depleted reservoir fluid supplying conductor.
Referring to claim 6, Saponja discloses the assembly-defined flow diverter counterpart ( 38) includes a sealed interface effector (24); and the sealed interface .

Claim(s) 7,9,10,16,17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Todd 20190309768.
Referring to claims 7 and 16, Todd discloses a reservoir fluid conducting assembly for disposition within a wellbore string of a wellbore that extends into a subterranean formation, wherein the assembly comprises: an assembly-defined flow diverter counterpart (180) which is configured to co- operate with a wellbore string-defined flow diverter counterpart (115), of the wellbore string, to define a flow diverter within the wellbore, wherein the flow diverter includes: (i) a reservoir fluid-conducting passage ( annulus around element 180) for conducting reservoir fluid, that is received within a downhole wellbore space from the subterranean formation, to a reservoir fluid separation space ( at 215) of the wellbore, with effect that a gas-depleted reservoir fluid is separated from the reservoir fluid within the reservoir fluid separation space in response to at least buoyancy forces; and (ii) a gas-depleted reservoir fluid-conducting passage ( interior of element 210) for receiving the separated gas-depleted reservoir fluid that is flowing in a downhole direction, and diverting the flow of the received gas-depleted reservoir fluid such that the received gas-depleted reservoir fluid is conducted by the flow diverter in the uphole direction; an accumulator (shroud 170); a pump (155); and a gas-depleted reservoir fluid-producing conductor (160); wherein:  Page 4 of 10the gas-
Referring to claim 9, Todd discloses while the assembly is disposed within the wellbore, the assembly-defined flow diverter counterpart (180) is suspended from the accumulator (170).
Referring to claims 10 and 17, Todd discloses while the assembly is disposed within the wellbore, there is an absence, or substantial absence, of tensile force being applied to the pump (155) by the assembly- defined flow diverter counterpart (180, since the diverter 180 is attached to the shroud and the shroud can be  attached to the production tubing, see paragraph 0039 then the diverter 180 will not cause a tensile force to be applied to  the pump .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saponja et al. 20150075772.
	Referring to claims 3-5, Saponja does not disclose the reservoir fluid-supplying conductor has a length of at least 20,50 or 100 feet. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it would be advantageous to have the reservoir fluid-supplying conductor to have the necessary length to reach the reservoir, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Saponja to have the reservoir fluid-supplying conductor has a length of at least 20,50 or 100 feet because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd 20190309768 in view of Gibson 2883940.

Referring to claims 11-13, Todd, as modified by Gibson,  does not disclose the reservoir fluid-supplying conductor has a length of at least 20,50 or 100 feet. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it would be advantageous to have the  reservoir fluid-supplying conductor to have the necessary length to reach the reservoir, it would be obvious to one of ordinary skill in the art to further modify the assembly disclosed by Todd, as modified by Gibson, to have the reservoir fluid-supplying conductor has a length of at least 20,50 or 100 feet because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Referring to claim 14, Todd does not disclose the assembly-defined flow diverter counterpart includes a sealed interface effector.  Gibson teaches an assembly-defined flow diverter counterpart (12) includes a sealed interface effector (50); and the sealed interface effector and a wellbore string-defined counterpart (10) are co-operatively configured for defining a sealed interface preventing, or substantially preventing, bypassing, of the gas-depleted reservoir fluid-supplying conductor, by the separated gas-depleted reservoir fluid. As both Todd and Gibson both teach flow diverters that are used to separate gas from a liquid, it would be obvious to substitute one type of flow diverter for another.  Therefore, it would be obvious to one of ordinary skill in the art  before the effective filing date to modify the assembly disclosed by Todd o have the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bustamante 5240073 teaches a flow diverter with a pump where the flow diverter does not apply a tensile force to the pump.
. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Giovanna Wright/           Primary Examiner, Art Unit 3672